Name: 2003/642/JHA: Council Decision 2003/642/JHA of 22 July 2003 concerning the application to Gibraltar of the Convention on the fight against corruption involving officials of the European Communities or officials of Member States of the European Union
 Type: Decision
 Subject Matter: criminal law;  EU institutions and European civil service;  international affairs;  economic geography;  executive power and public service
 Date Published: 2003-09-10

 Avis juridique important|32003D06422003/642/JHA: Council Decision 2003/642/JHA of 22 July 2003 concerning the application to Gibraltar of the Convention on the fight against corruption involving officials of the European Communities or officials of Member States of the European Union Official Journal L 226 , 10/09/2003 P. 0027 - 0027Council Decision 2003/642/JHAof 22 July 2003concerning the application to Gibraltar of the Convention on the fight against corruption involving officials of the European Communities or officials of Member States of the European UnionTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union,Having regard to the Convention on the fight against corruption involving officials of the European Communities or officials of Member States of the European Union(1) ("the Convention on Corruption"),Whereas:(1) The Convention on Corruption was drawn up by Council Act of 26 May 1997.(2) No provision was made in the Convention on Corruption regarding its application to Gibraltar.(3) The Convention on Corruption, and several other Conventions drawn up on the same basis, were concluded under Title VI of the Treaty on European Union prior to 1 June 2000(2) and were not at the time extended to Gibraltar.(4) The United Kingdom is responsible for the international relations of Gibraltar.(5) It is desirable to have the Convention on Corruption applied to Gibraltar,HAS DECIDED AS FOLLOWS:Article 1The Convention on Corruption is applicable to Gibraltar.Article 2This Decision shall be published in the Official Journal of the European Union and shall enter into force on the date of its publication.Done at Brussels, 22 July 2003.For the CouncilThe PresidentG. Alemanno(1) OJ C 195, 25.6.1997, p. 1.(2) The date on which the arrangements between Spain and the United Kingdom relating to Gibraltar authorities in the context of EU and EC instruments and related treaties took effect.